Citation Nr: 1826388	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-38 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Recognition as the surviving spouse of a veteran, for the purpose of entitlement to Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The appellant asserts being the surviving spouse of a veteran (the Veteran) who had active service from April 1973 to March 1975.  The Veteran died in May 2009.  

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2014 rating decision of the RO in Philadelphia, Pennsylvania, which found that the appellant and the Veteran were divorced at the time of the Veteran's death.  

The appellant testified at an October 2015 Board Central Office hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran and appellant were married in July 1973 and divorced in January 2004.

2.  After the divorce the Veteran was incarcerated from October 2008 until May 2009.

3.  While incarcerated the Veteran and appellant reconciled and intended to remarry.

4.  The Veteran moved in with the appellant upon being released from prison and died soon thereafter.

5.  No attempt to marry was made by the Veteran and appellant prior to the Veteran's death.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran for the purpose of entitlement to DIC benefits are not met.  38 U.S.C. §§ 101(3), 103, 1102, 1304, 1310, 1541, 5107(b) (2012); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.102, 3.205 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court has held that the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Here, as is addressed below, the issue on appeal must be denied at law as the appellant does not meet the valid marriage requirement necessary to warrant recognition as the surviving spouse of the Veteran for purposes of entitlement to DIC benefits.

Basic Eligibility for VA Death Benefits

Only eligible applicants are entitled to VA benefits.  The appellant in this case seeks recognition as an eligible applicant as the Veteran's surviving spouse in order to obtain DIC benefits.  A surviving spouse may qualify for dependency and indemnity compensation if the marriage to the veteran occurred before or during his service or, if married to him after his separation from service, (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated, or (2) for one year or more, or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.

The term "surviving spouse," except as provided in 38 C.F.R. § 3.52, means a person whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death.  38 C.F.R. § 3.50(b).  Additionally, the surviving spouse of a veteran must have lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation that was due to the misconduct of, or procured by, the veteran without the fault of the spouse in the case of temporary separations.  38 C.F.R. § 3.50(b)(1).

Marriage means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).  An attempted marriage found to be invalid due to legal impediment will be deemed valid under certain exceptions.  38 C.F.R. § 3.52.

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of or procured by the veteran without the fault of the surviving spouse.  38 C.F.R. 
§ 3.53(a).  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the claims file and adequately addresses the relevant evidence in the instant decision.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The facts in this case are undisputed.  The Veteran and appellant were married in July 1973 and divorced in January 2004.  After the divorce the Veteran was incarcerated from October 2008 until May 2009.  While incarcerated the Veteran and appellant reconciled and intended to remarry.  The Veteran moved in with the appellant upon being released from prison and died soon thereafter.  No attempt to marry was made by the Veteran and appellant prior to the Veteran's death.

While sympathetic to the appellant's claim, particularly in light of the fact the Veteran and appellant maintained contact and intended to remarry after the Veteran's incarceration, the Board is nonetheless bound by the law in the instant matter.  In order for the appellant to qualify for DIC benefits, the appellant and Veteran 1) needed to have a valid marriage at the time of the Veterans death, and 
2) needed to have continuous cohabitation.  The evidence reflects that the Veteran and appellant divorced in January 2004 and did not subsequently remarry.  As such, there was no valid marriage at the time of the Veteran's death.  Further, as there was no valid marriage, the question of whether there was continuous cohabitation, or any relevant exceptions during the Veteran's incarceration, is moot, as both elements must be satisfied for the appellant to be found to be the surviving spouse.

As discussed above, under 38 C.F.R. § 3.52, an attempted marriage that is found to be invalid by reason of a legal impediment may be deemed valid for VA compensation purposes under certain circumstances.  The Board acknowledges that, per the appellant's October 2015 testimony, the appellant and Veteran had intended to remarry; however, also per the appellant's testimony, the Veteran died the day after proposing to the appellant.  As such, while there was an intention to marry in the future, the evidence reflects that there was no attempt to marry prior to the Veteran's death.

After a review of all the evidence of record, the Board finds that the appellant was not the surviving spouse of the Veteran, as they had divorced in January 2004 and had not remarried or attempted to remarry at the time of the Veteran's death in May 2009.  Accordingly, the appellant does not qualify as a surviving spouse for 

purposes of VA DIC benefits.  As the disposition of this issue is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Mason, 16 Vet. App. at 131-32; Sabonis, 6 Vet. App. at 426.


ORDER

Recognition as the surviving spouse of the Veteran for the purpose of entitlement to DIC benefits is denied.





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


